Foley, S.
The application to revoke the letters of temporary administration issued to Cunda Kristiane Morland and for her removal is granted. The Surrogate finds the temporary administratrix guilty of misrepresentation and willful attempted imposition upon this court. The facts demonstrate her utter unfitness to act for the protection of the beneficiaries of the estate whether there be testacy or intestacy.
The undisputed facts establish that she obtained withdrawals from the estate in excess of her statutory share by intestacy and attempted to obtain additional withdrawals. It is unnecessary to make further recital of the facts which are adequately set forth in my decision, Matter of Morland (184 Misc. 435). The authorities therein cited, particularly Matter of Shonts (229 N. Y. 374, affg. 109 Misc. 276), furnish the guide to action and removal. There have been made part of the record in this revocation and removal proceeding, the various applications made to Surrogate Delehanty and to myself by the temporary administratrix and in addition the minutes of the hearing before the Surrogate on April 10, 1944.
The Public Administrator will be appointed temporary administrator. The respondent temporary administratrix is directed to file an account on or before June 19, 1944, and to procure the issuance and service of citation for its judicial settlement
Submit decree on notice accordingly.